UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6691



SHUEYB MOSSA JOKHAN,

                                                 Plaintiff - Appellant,

             versus


JOHN J. LAMANNA, Warden; J. WAKULSKY, Unit
Manager; K. HAMMOND, Case Manager,

                                                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(CA-04-21874-6-HFF)


Submitted:    November 22, 2005              Decided:   December 2, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shueyb Mossa Jokhan, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Shueyb Mossa Jokhan appeals the district court’s adoption

of a magistrate’s recommendation to dismiss his 28 U.S.C. § 2241

(2000) petition.   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.      See Jokhan v.

LaManna, No. CA-04-21874-6-HFF (D.S.C. Apr. 15, 2005). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.*



                                                          AFFIRMED




     *
      We do not address Jokhan’s claim that he is being
discriminated against because of his religion as this claim is
raised for the first time on appeal. See Muth v. United States, 1
F.3d 246, 250 (4th Cir. 1993) (holding that issues raised for the
first time on appeal are generally waived absent exceptional
circumstances).

                              - 2 -